Per Curiam:

The appellee made no appearance and made no presentation of this case in this court. This action appears to be one of forcible entry and detainer, and was brought by the appellee against the appellant. The appellee claimed title under a tax deed, under which he had never had possession of the property. The appellant claimed ownership under a verbal contract to purchase with the holder of an earlier tax deed, and had been in possession as a tenant and under such agreement for about two years. He had never been a tenant of the appellee.
*663The evidence fails to show that the appellant made an unlawful and 'forcible entry to the lands and 'tenements, or, having lawfully and peaceably entered therein, that he unlawfully and by force held the same. Indeed, the real purpose of the action seems to be to try the title to the property between the appellee and the former tax-title holder, under whom the appellant was in possession, and for this purpose forcible entry and detainer is not the proper form of action.
The judgment is reversed and the case is remanded.